COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-04-225-CV
  
 
  
IN RE MARY KAY McGUFFIN                                                      RELATOR
 
 
 
------------
ORIGINAL 
PROCEEDING
------------
MEMORANDUM OPINION1
------------
        The 
court has considered relator's petition for writ of mandamus and motion for stay 
with supporting affidavit and is of the opinion that relief should be 
denied.  Accordingly, relator's petition for writ of mandamus and motion 
for stay are denied.
        Relator 
shall pay all costs of this original proceeding, for which let execution issue.
  
  
                                                                  PER 
CURIAM
 
 
PANEL A:   WALKER, 
J.; CAYCE, C.J.; and LIVINGSTON, J.
 
LIVINGSTON, J. would grant.
 
DELIVERED: July 16, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.